              Case 1:20-cv-06179-PAE Document 1 Filed 08/06/20 Page 1 of 13




                                       UNITED STATES DISTRICT COURT
                                      SOUTHERN DISTRICT OF NEW YORK

 SANDRA KLAUS,                                                )
                                                              )
                            Plaintiff,                        ) PLAINTIFF’S COMPLAINT AND
                                                              ) DEMAND FOR JURY TRIAL
                              – vs –                          )
                                                              )
 M&T BANK CORPORATION and                                     )
 EXPERIAN INFORMATION                                         )
 SOLUTIONS, INC.,                                             )

                          Defendants.
                                                          COMPLAINT

          NOW COMES Plaintiff, SANDRA KLAUS (“Plaintiff”), through her attorney, hereby

alleges the following against Defendant, M&T BANK CORPORATION (“M&T”) and

Defendant EXPERIAN INFORMATION SOLUTIONS, INC. (“EXPERIAN”) (collectively

“Defendants”):

                                                    NATURE OF ACTION

      1. This action is brought by Plaintiff pursuant to the Fair Credit Reporting Act, 15 U.S.C.

            § 1681 et seq. (“FCRA”).

                                                           PARTIES

      2. Plaintiff is a natural person and is otherwise sui juris. She is a “consumer” as defined by

            15 U.S.C. § 1681a(c).

      3. Defendant M&T is a nationally chartered banking institution, conducting business in the

            State of New York and the Southern District of New York and is headquartered at One

            M & T Plaza, 8th Floor, Buffalo, New York 14203.

      4. On information and belief, Defendant M&T is an entity who regularly and in the ordinary

            course of business furnishes information to one or more “consumer reporting agencies”,




Klaus v. M&T Bank Corp., et al. – Plaintiff’s Complaint
              Case 1:20-cv-06179-PAE Document 1 Filed 08/06/20 Page 2 of 13




            as defined by 15 U.S.C. §1681a(f), regarding its transactions or experiences with

            “consumers”.

      5. Defendant EXPERIAN is a corporation headquartered in Costa Mesa, California. It is

            authorized to do business in the State of New York and the Southern District of New

            York through its registered agent at the CT Corporation System, Inc., 28 Liberty Street,

            New York, New York 10005.

      6. Defendant EXPERIAN, is a nationwide consumer reporting agency (“CRA”) as defined

            by 15 U.S.C. §1681a(f).

      7. Defendant EXPERIAN, regularly engage in the business of assembling, evaluating and

            distributing information concerning consumers, such as Plaintiff, for the purpose of

            furnishing consumer reports to third parties, as such are defined in 15 U.S.C. §1681a(f).

                                                 JURISDICTION & VENUE

      8. Defendants conduct substantial and regular business activities in the Southern District of

            New York and therefore jurisdiction is established.

      9. Jurisdiction of this court arises pursuant to 15 U.S.C. §1681p, which states that such

            actions may be brought and heard before “any appropriate United States district court

            without regard to the amount in controversy.”

      10. Venue is proper in the United States District Court Southern District of New York

            pursuant to 28 U.S.C §1391b, because a substantial part of the events or omissions giving

            rise to the herein claims occurred within this District.

      11. This Court has supplemental jurisdiction to hear any and all state law claims that are plead

            herein or that may subsequently arise pursuant to 28 U.S.C. §1367.




Klaus v. M&T Bank Corp., et al. – Plaintiff’s Complaint
              Case 1:20-cv-06179-PAE Document 1 Filed 08/06/20 Page 3 of 13




      12. Defendants are subject to jurisdiction in the State of New York and venue of this district

            pursuant to New York Long Arm jurisdiction statute through the causation of injury in the

            state by acts or omissions inside and outside of the State of New York.

                                               FACTUAL ALLEGATIONS

      13. On or around April 21, 2012, Plaintiff and Defendant M&T entered into a Retail

            Installment Sales Contract for the purchase of a vehicle, Plaintiff to Defendant on account

            ending in 80001 (the “Account”).

      14. This agreement and the terms thereof were memorialized in writing, including the

            payment schedule, which Plaintiff timely observed until August 2012.

      15. On or around September 5, 2012, Plaintiff fell delinquent on terms in the Retail

            Installment Sales Contract resulting in Defendant M&T, repossessing the collateral.

      16. On or about April 27, 2013, Defendant M&T took possession of the collateral.

      17. Despite Defendant M&T’s performance of the repossession, Defendant M&T took it

            upon itself to report incorrect information to the CRAs. Specifically, reporting that the

            collateral was repossessed May 2013, June 2013, July 2013, August 2013 and September

            2013. Written notice by Defendant M&T, clearly informs that repossession took place

            on or about April 27, 2013 making it impossible for the collateral to have been

            repossessed every month thereafter for five consecutive months.

      18. On or around November 30, 2018, Plaintiff informed the Defendant EXPERIAN of

            certain incorrect information that was being reported on Plaintiff’s credit report regarding

            Plaintiff’s Account with Defendant M&T, among other things.

      19. On or around December 18, 2018, Defendant EXPERIAN reported the results of their

            investigation concerning the Account to Plaintiff, which failed to correct the inaccuracies




Klaus v. M&T Bank Corp., et al. – Plaintiff’s Complaint
              Case 1:20-cv-06179-PAE Document 1 Filed 08/06/20 Page 4 of 13




            on Plaintiff’s credit report.

      20. On information and belief, Defendant EXPERIAN, pursuant to its responsibility in 15

            U.S.C. § 1681i, notified Defendant M&T of the disputed inaccuracies of the information

            they provided concerning Plaintiff.

      21. Upon being notified by Defendant EXPERIAN, Defendant M&T was required, pursuant

            to 15 U.S.C. § 1681s-2(2)(B), to (A) conduct an investigation with respect to the disputed

            information; (B) review all relevant information provided by the CRAs; (C) report the

            results of the investigation to the CRAs; and (D) if the investigation found information

            was incomplete and inaccurate, report such results to all CRAs to which Defendant M&T

            previously provided information.

      22. On or around March 21, 2019, Plaintiff again informed the Defendant EXPERIAN of

            certain incorrect information that was being reported on Plaintiff’s credit report regarding

            Plaintiff’s Account with Defendant M&T, including historical transaction details, as well

            as other incorrect information continued to be reported on Plaintiff’s credit report. The

            information was incorrect and is at odds with the Defendant M&T records of

            repossession on or about April 27, 2013.

      23. Therefore, Defendant M&T being notified of the reporting of incorrect information,

            subsequently and willingly failed to conduct a genuine investigation into Plaintiff’s

            disputes, review all relevant information provided to it, and report the results to the CRAs

            to which it provided said information. If Defendant M&T would have complied with its

            statutory duties; the account history would have reflected accurate transaction details of

            repossession on or about April 27, 2013 instead of the inaccurate credit reporting on May

            2013, June 2013, July 2013, August 2013 and September 2013. Defendant M&T




Klaus v. M&T Bank Corp., et al. – Plaintiff’s Complaint
              Case 1:20-cv-06179-PAE Document 1 Filed 08/06/20 Page 5 of 13




            reporting of the false transaction history caused damage to the Plaintiff’s credit score,

            credit purchases; emotional distress and mental anguish.

      24. Further, upon being notified by Plaintiff of inaccurate information, Defendant

            EXPERIAN, pursuant to 15 U.S.C. §1681e(b), was required to follow reasonable

            procedures to assure maximum possible accuracy in the preparation of the credit report

            and credit files it published and maintains concerning Plaintiff. Instead of following

            reasonable procedures, upon information and belief, Defendant EXPERIAN simply

            passed along the information received from Defendant M&T. If Defendant EXPERIAN

            would have complied with its statutory duties, incorrect information concerning the

            Plaintiff credit score would not have been reported despite the notice given.

      25. On or around May 17, 2019, Plaintiff wrote Defendant EXPERIAN for the third time of

            certain incorrect information that was being reported on Plaintiff’s credit report regarding

            Plaintiff’s Account with Defendant M&T, specifically requesting historical transaction

            details, as well as other incorrect information that continued to be reported on Plaintiff’s

            credit report. The information was incorrect and is at odds with the Defendant M&T

            records of repossession on or about April 27, 2013.

      26. On or around May 17, 2019, Plaintiff requested specific documents relating to Retail

            Installment Sales Contract as well as informing the Defendant M&T of certain incorrect

            information that was being reported on Plaintiff’s credit report regarding Plaintiff’s

            Account with Defendant M&T, including historical transaction details, as well as other

            incorrect information continued to be reported on Plaintiff’s credit report.

      27. On or around May 31, 2019, Defendant M&T replied with a copy of the Retail

            Installment Sales Contract, copies of account statements, some of the required UCC




Klaus v. M&T Bank Corp., et al. – Plaintiff’s Complaint
              Case 1:20-cv-06179-PAE Document 1 Filed 08/06/20 Page 6 of 13




            notices but was specifically absent of the accounting requested under UCC 9-210 as well

            as other information requested by the Plaintiff.

      28. On or around June 3, 2019, Defendant EXPERIAN reported the results of their

            investigation concerning the Account to Plaintiff, which again failed to correct the

            inaccuracies on Plaintiff’s credit report.

      29. On or about June 25, 2019, additional notice was sent to Defendant EXPERIAN with the

            new account information provided by Defendant M&T clearly showing the information

            as published by Defendant Experian’s credit report remained inaccurate.

      30. This renewed dispute included documentation provided by Defendant M&T and

            informed of certain incorrect information that was being reported on Plaintiff’s credit

            report regarding Plaintiff’s Account with Defendant M&T, specifically requesting

            historical transaction details, as well as other incorrect information that continued to be

            reported on Plaintiff’s credit report.

      31. Defendant EXPERIAN was required under 15 U.S.C. §1681i(a)(4) to use all relevant

            information submitted by the consumer while conducting any reinvestigation.

      32. On or around July 19, 2019, Defendant EXPERIAN reported the results of their

            investigation concerning the Account to Plaintiff, which yet again failed to correct the

            inaccuracies on Plaintiff’s credit report.

      33. Despite Plaintiff’s diligent notices to inform both Defendant EXPERIAN and Defendant

            M&T of their inaccuracies, the account never reflected the “XB” code that the account

            was in dispute as required in 15 U.S.C. §1681s-2(a)(3). This occurred well after

            Defendant M&T received Plaintiff’s direct notice of dispute as well as the multiple

            notices made by Defendant EXPERIAN.




Klaus v. M&T Bank Corp., et al. – Plaintiff’s Complaint
              Case 1:20-cv-06179-PAE Document 1 Filed 08/06/20 Page 7 of 13




      34. As a result of this conduct, action and inaction of Defendants, Plaintiff suffered damage

            by loss of the ability to purchase and benefit from credit; and mental anguish and

            emotional distress.

                      FIRST CLAIM FOR RELIEF AGAINST DEFENDANT M&T
                         M&T VIOLATED THE FCRA 15 U.S.C. § 1681s(2)(b)

      35. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

            forth above at Paragraphs 1-35.

      36. Defendant M&T’s violations of the FCRA include, but are not limited to, the following:

          a. Defendant violated §1681s-2(a)(2)(A),(B) of the FCRA by failing to conduct an

                investigation with respect to the information disputed by Plaintiff;

          b. Defendant violated §1681s-2(a)(2)(B) of the FCRA by failing to report the results of

                the investigation to the CRAs, since the information is incomplete and/or inaccurate;

                and

          c. Defendant violated §1681s-2(a)(3) of the FCRA by failing to report the account in

                dispute.

37. As a result of this conduct, action and inaction of Defendant M&T, the Plaintiff suffered

     damage by loss of credit, loss of the ability to purchase and benefit from a credit, reduction in

     credit scores, reduction in lines of credit, and denial for various financial products, the mental

     and emotional pain and anguish and the humiliation and embarrassment of having to borrow

     money and offer explanations for why she lost the ability to benefit from credit.

38. M&T’s conduct, action and inaction was willful, rendering it liable for damages, in an amount

     to be determined by the Court pursuant to 15 U.S.C § 1681n.

39. The Plaintiff is entitled to recover costs and attorney’s fees from Defendant M&T in an amount

     to be determined by the Court pursuant to 15 U.S.C § 1681n.



Klaus v. M&T Bank Corp., et al. – Plaintiff’s Complaint
              Case 1:20-cv-06179-PAE Document 1 Filed 08/06/20 Page 8 of 13




40. Alternatively, Defendant M&T’s conduct, action and inaction was negligent, rendering it liable

     for damages, in an amount to be determined by the Court pursuant to 15 U.S.C § 1681o.

41. The Plaintiff is entitled to recover costs and attorney’s fees from Defendant M&T in an amount

     to be determined by the Court pursuant to 15 U.S.C § 1681o.

                               FIRST CLAIM FOR RELIEF AGAINST EXPERIAN
                            EXPERIAN VIOLATED THE FCRA 15 U.S.C. §1681e(b)

      36. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

            forth above at Paragraphs 1-35.

      37. Defendant EXPERIAN’s violations include, but are not limited to, the following:

          a. Defendant willfully violated §1681e(b) of the FCRA by failing to establish or to follow

                reasonable procedures to assure maximum possible accuracy in the preparation of the

                credit report and credit files it published and maintains concerning Plaintiff;

          b. Defendant violated §1681e(b) of the FCRA by negligently failing to establish or to

                follow reasonable procedures to assure maximum possible accuracy in the preparation

                of the credit report and credit files it published and maintains concerning Plaintiff;

     38. As a result of this conduct, action and inaction of Defendant EXPERIAN, the Plaintiff

          suffered damage by loss of credit, loss of the ability to purchase and benefit from a credit,

          reduction in credit scores, reduction in lines of credit, and denial for various financial

          products, the mental and emotional pain and anguish and the humiliation and

          embarrassment of having to borrow money and offer explanations for why she lost the

          ability to benefit from credit.

     39. Defendant EXPERIAN’s conduct, action and inaction was willful, rendering it liable for

          punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C §

          1681n.



Klaus v. M&T Bank Corp., et al. – Plaintiff’s Complaint
              Case 1:20-cv-06179-PAE Document 1 Filed 08/06/20 Page 9 of 13




     40. Defendant EXPERIAN’s conduct, action and inaction was negligent, entitling the Plaintiff

          to recover damages in an amount to be determined by the Court pursuant to 15 U.S.C §

          1681o.

     41. The Plaintiff is entitled to recover costs and attorney’s fees from Defendant EXPERIAN

          in an amount to be determined by the Court pursuant to 15 U.S.C §§ 1681n and 1681o.

                                SECOND CLAIM FOR RELIEF AGAINST EXPERIAN
                                EXPERIAN VIOLATED THE FCRA 15 U.S.C. § 1681i


      42. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

            forth above at Paragraphs 1-41.

      43. Defendant EXPERIAN’s violations include, but are not limited to, the following:

                a. Defendant willfully violated §1681i of the FCRA by failing to consider all relevant

                     information submitted by the consumer while conducting any reinvestigation;

                     failing to delete inaccurate information in the Plaintiff’s consumer file after

                     receiving actual notice of such inaccuracies; by failing to conduct a lawful

                     reinvestigation; by failing to forward all relevant information to Plaintiff’s creditors

                     and/or creditors’ attorneys; by failing to maintain reasonable procedures with which

                     to filter and verify disputed information in the Plaintiff’s credit file; and by relying

                     upon verification from a source it has reason to know is unreliable.

                b. Defendant violated §1681i of the FCRA by negligently failing to consider all

                     relevant information submitted by the consumer while conducting any

                     reinvestigation; failing to delete inaccurate information in the Plaintiff’s consumer

                     file after receiving actual notice of such inaccuracies; by failing to conduct a lawful

                     reinvestigation; by failing to forward all relevant information to Plaintiff’s creditors




Klaus v. M&T Bank Corp., et al. – Plaintiff’s Complaint
             Case 1:20-cv-06179-PAE Document 1 Filed 08/06/20 Page 10 of 13




                     and/or creditors’ attorneys; by failing to maintain reasonable procedures with which

                     to filter and verify disputed information in the Plaintiff’s credit file; and by relying

                     upon verification from a source it has reason to know is unreliable.

     44. As a result of this conduct, action and inaction Defendant EXPERIAN, the Plaintiff

          suffered damage by loss of credit, loss of the ability to purchase and benefit from a credit,

          reduction in credit scores, reduction in lines of credit, and denial for various financial

          products, the mental and emotional pain and anguish and the humiliation and

          embarrassment of having to borrow money and offer explanations for why she lost the

          ability to benefit from credit.

     45. Defendant EXPERIAN’s conduct, action and inaction was willful, rendering it liable for

          punitive damages in an amount to be determined by the Court pursuant to 15 U.S.C §

          1681n.

     46. Defendant EXPERIAN’s conduct, action and inaction was negligent, entitling the Plaintiff

          to recover damages in an amount to be determined by the Court pursuant to 15 U.S.C §

          1681o.

     47. The Plaintiff is entitled to recover costs and attorney’s fees from Defendant EXPERIAN

          in an amount to be determined by the Court pursuant to 15 U.S.C §§ 1681n and 1681o.

                         THIRD CLAIM FOR RELIEF AGAINST EXPERIAN
                   EXPERIAN VIOLATED THE NYS GENERAL OBLIGATIONS LAW NYS
                                          GBS § 380-f

      48. Plaintiff repeats and incorporates by reference into this cause of action the allegations set

            forth above at Paragraphs 1-47.

      49. Defendant EXPERIAN’s violations include, but are not limited to, the following:

                a. Defendant willfully violated NY GBS § 380-f by failing to establish or to follow




Klaus v. M&T Bank Corp., et al. – Plaintiff’s Complaint
             Case 1:20-cv-06179-PAE Document 1 Filed 08/06/20 Page 11 of 13




                     reasonable procedures to assure maximum possible accuracy in the preparation of

                     the consumer report and consumer files it published and maintains concerning the

                     Plaintiff;

                b. Defendant willfully violated NY GBS § 380-f on multiple occasions by failing to

                     delete inaccurate information in the Plaintiff’s consumer file after receiving actual

                     notice of such inaccuracies; by failing to conduct a lawful reinvestigation; by failing

                     to forward all relevant information to Plaintiff’s creditors and/or creditors’

                     attorneys; by failing to maintain reasonable procedures with which to filter and

                     verify disputed information in the Plaintiff’s consumer file; and by relying upon

                     verification from a source it has reason to know is unreliable.

                c. Defendant violated NY GBS § 380-f by negligently failing to establish or to follow

                     reasonable procedures to assure maximum possible accuracy in the preparation of

                     the consumer report and consumer files it published and maintains concerning the

                     Plaintiff.

                d. Defendant violated NY GBS § 380-f on multiple occasions by negligently failing

                     to delete inaccurate information in the Plaintiff’s credit file after receiving actual

                     notice of such inaccuracies; by failing to conduct a lawful reinvestigation; by failing

                     to forward all relevant information to Plaintiff’s creditors and/or creditors’

                     attorneys; by failing to maintain reasonable procedures with which to filter and

                     verify disputed information in the Plaintiff’s consumer file; and by relying upon

                     verification from a source it has reason to know is unreliable.

     50. As a result of this conduct, action and inaction of Defendant EXPERIAN, the Plaintiff

          suffered damage by loss of credit, loss of the ability to purchase and benefit from a credit,




Klaus v. M&T Bank Corp., et al. – Plaintiff’s Complaint
               Case 1:20-cv-06179-PAE Document 1 Filed 08/06/20 Page 12 of 13




          reduction in credit scores, reduction in lines of credit, and denial for various financial

          products, the mental and emotional pain and anguish and the humiliation and

          embarrassment of having to borrow money and offer explanations for why she lost the

          ability to benefit from credit.

     51. Defendant EXPERIAN’s conduct, actions and inaction were willful, rendering it liable for

          punitive damages in an amount to be determined by the Court pursuant to NY GBS § 380-

          l.

     52. Defendant EXPERIAN’s conduct, action and inaction was negligent, rendering it liable for

          damages, in an amount to be determined by the Court pursuant to NY GBS § 380-m.

     53. The Plaintiff is entitled to recover costs and attorney’s fees from Defendant EXPERIAN

          in an amount to be determined by the Court pursuant to NY GBS §§ 380-l and 380-m.



                                                   PRAYER FOR RELIEF

                Plaintiff, Sandra Klaus prays that this Court:

                     1. Declare that the Defendants violated the FCRA;

                     2. Enter judgment in favor of Plaintiff and against Defendant Experian, for

                           statutory, actual and punitive damages, costs, and reasonable attorneys’ fees as

                           provided by the FCRA;

                     3. Declare that Defendant Experian violated the NY GBL § 380;

                     4. Enter judgment in favor of Plaintiff and against Defendant Experian for

                           statutory damages, costs, and reasonable attorneys’ fees as provided by § 380-l

                           of the NY GBL.




Klaus v. M&T Bank Corp., et al. – Plaintiff’s Complaint
             Case 1:20-cv-06179-PAE Document 1 Filed 08/06/20 Page 13 of 13




                     5. Enter judgment in favor of Plaintiff and against Defendant M&T for damages,

                           costs, and attorneys’ fees as provided by 15 U.S.C § 1681n and 15 U.S.C §

                           1681o.

                     6. Grant such further relief as deemed just.



                                                 JURY TRIAL DEMAND
                                             Plaintiff demands a jury trial on all issues.
          Dated: August 6, 2020

                                                                Respectfully submitted,

                                                                LAW OFFICE OF ABEL L. PIERRE,
                                                                ATTORNEY-AT-LAW, P.C.




                                                                Attorney I.D.#AP-5508
                                                                140 Broadway, 46th Floor
                                                                New York, New York
                                                                Telephone: (212) 766-3323
                                                                Facsimile: (212) 766-3322
                                                                abel@apierrelaw.com
                                                                Attorney for Plaintiff




Klaus v. M&T Bank Corp., et al. – Plaintiff’s Complaint
